Case 19-50642-acs Doc14 Filed 10/10/19 Entered 10/10/19 15:20:44. Page1of2

UNITED STATES BANKRUPTCY COURT F OR THE
WESTERN DISTRICT OF KENTUCKY
PADUCAH DIVISION

IN RE:

:
) CASENO. — 19-50642-acs
)

TONY PERRYMAN, DEBTOR CHAPTER 13

AGREED ORDER FOR RELIEF FROM STAY

By agreement of the secured creditor, The Peoples Bank, Marion, Kentucky, and Debtor,
Tony Perryman, by counsel, and the Court being advised that no equity exists in the subject
property, and the Court being otherwise sufficiently advised;

IT IS HEREBY ORDERED AND ADJUDGED:

That the automatic stay imposed by 11 U.S.C. 362 be and is hereby terminated as to the
following collateral: 1996 Case 590 Super L Extended Backhoe (serial #JJG0196545); 1995
Ford Dump Truck VIN 1FDPF80C1SVA049401 and All Indian Artifacts as set forth in
Security Agreement and Financing Statement 2016-285777-80.01 dated October 4, 2016
presently in possession of the Debtor which serves as collateral for the Peoples Bank’s loans.

IT IS FURTHER AGREED AND ORDERED that Bankruptcy Rule 4001(a)(3) is not
applicable so that The Peoples Bank may immediately enforce and implement this Order
granting relief from the automatic stay.

The undersigned Trustee enters into this Agreed Order for the purpose of abandoning any
interest in the above described collateral, same having no value in excess of the secured

indebtedness and the Debtors’ exemption thereon.

 

| The dump truck is secured by Title Lien Statement dated December 12, 2016 with file number 023821 and the

backhoe is secured security agreement with UCC Financing statement dated October 4, 2016 file number 2016-
2857773-68

—|—
Case 19-50642-acs Doc14 Filed 10/10/19 Entered 10/10/19 15:20:44 Page 2 of 2

Entered this day of October, 2019.

Agreed to:

: = el
Robert B. Frazer

Attorney for creditor,

The Peoples Bank, Marion, Kentucky
200 S Main Street

Marion KY 42064

270/965-2261

bfrazer@fmlaw.biz

Attorney for Debtor, of 7.5 a ty Bind’

Tony Perryman

4975 Alben Barkley Drive, Suite 1
PO Box 7766

Paducah, KY 42002-7766
270/443-4431

 

 

CHUCK SYDENSTRICKER

Staff Attorney for Chapter 13 Trustee
200 South 7" Street, Suite 310

Legal Arts Building

Louisville, KY 40202

502/581-9042

Prepared by:

/s/ Robert B. Frazer

Frazer & Massey

200 S Main Street

Marion, KY 42064
270/965-2261

Counsel for The Peoples Bank
Marion, Kentucky
